  Case 8:18-cv-00806-JVS-JDE Document 32 Filed 11/18/19 Page 1 of 1 Page ID #:243

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-00806JVS(JDEx)                                                Date     November 18, 2019

 Title             Optima Tax Relief, LLC v Optimum Wealth Management


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                 Sharon Seffens
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                        Steven Gebelin                                                David Carman


 Proceedings:           Pretrial Conference


      Cause is called for hearing and counsel make their appearances. Court and counsel
confer. The Court continues the Pretrial Conference to December 9, 2019 at 11:00 a.m.
The jury trial is vacated and will be re-set at the time of the continued pretrial conference.
All pretrial documents must be filed by December 2, 2019.




                                                                                                         :      0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
